 In the MatterofHARRISBURG STEEL CORPORATIONandUNITEDFOREMEN,LOCALINDUSTRIAL UNION#1425 (CIO)Case No. 4 R 17 . Decided April 9, 1946Mr. Frederick Shefeld,of New York City, andMessrs.WilbertWear, C. B. Loy, E. G. Wig field, W. Traut, Jr.,andC.Marsh,ofHarrisburg, Pa., for the Company.Mr. Frank J. Donner,of Washington, D. C., andMr. George Craig,of Philadelphia, Pa., for the Union.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONrANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Foremen, Local IndustrialUnion #1425 (CIO), herein called the Union, alleging thata questionaffectingcommercehad arisen concerning the representation of em-ployees of Harrisburg Steel Corporation, Harrisburg, Pennsylvania,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before HermanLazarus, Trial Examiner.The hearing was held at Harrisburg,Pennsylvania, on September 12, 1945.The Company and the Unionappeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.During the course of the hearing, theCompany moved to dismiss this proceeding. The Trial Examiner didnot rule on this motion. For reasons stated in Section III, below, themotion is denied.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYHarrisburg Steel Corporation is engaged in the manufacture of steelspecialties atHarrisburg, Pennsylvania.During the past year the67 N. L. R B., No. 24.164 HARRISBURG STEEL CORPORATION165Company used at its plant raw materials valued at approximately$10,000,000, over 20 percent of which came to its plant from pointsoutsidePennsylvania.The Company admits, and we find, that it is engaged incommercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Foremen, Local Industrial Union #1425, is a labor organ-ization, chartered by the Congress of Industrial Organizations, admit-ting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn May 2, 1945, the Union informed the Company that a majorityof foremen at the Company's plant had designated the Union as theircollective bargaining representative, and requested a bargaining con-ference.On May 10, 1945, the Company declined to discuss recog-nition with the Union.The Company urges that the Union's petition be dismissed, on thegrounds (1) that foremen are not employees within the meaning ofthe Act and (2) that the relationship of the Union with Local 1608 ofUnited Steelworkers of America, herein called the Steelworkers, thebargaining representative of the Company's production and mainte-nance employees, precludes the Union from serving foremen in arepresentative capacity for bargaining purposes.In the Company's first contention we find no merit, for reasons wehave set forth at length in other decisions, and which we have recentlyaffirmed.,,In the Company's second contention, we likewise find no merit.TheUnion is chartered by the Congress of Industrial Organizations and,thus, immediately subject to the latter's direction and control.Local1608 is chartered by the Steelworkers, an autonomous organization,only one of the many international unions which are affiliated with theCongress of Industrial Organizations and participate in shaping thepolicies and procedures of their group for their common interests.Representatives of the Steelworkers gave to the Company's foremencertain information and assistance in organizing a separate organ-ization after Local 1608 first accepted, and then dropped foremenfrom its membership.A comity exists between the Union and Local1608 which permits foremen who. have been demoted into rank-and-file categories of employment covered by the contract between LocalIMatter ofSossManufacturing Company, et al ,56 N. L R B. 348 ;Matter of PackardMotorCar Company,61 N. L. R B. 4, and 64 N. L R. B. 1212,Matter of L. A. YoungSpring &Wire Corporation,65 N L R B 298;Matter ofJones & Laughlin SteelCorporation,Vesta-Shannopin Coal Division,66 N. L.It.B. 886. 166DECISIONS OF NATIONAL LABOR RELATIONS BOARD1608 and the Company,2 and for this reason dropped from membershipin the Union, to join Local 1608 without the payment of initiationdues.From these facts, we cannot infer that there exists any domina-tion of Local 1608 over the Union.Even were direct affiliation be-tween the Union and Local 1608 found to exist, the Act imposes nolimitations upon the choice of employees in appropriate units to selectfor the purposes of collective bargaining representatives of their ownchoice.3A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate 4We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union contends that foremen at the Company's plant, exclud-ing leadermen and all supervisory employees above foremen, consti-tute an appropriate bargaining unit. Subject to its position setforth in Section III, above, the Company does not oppose the positionof the Union with respect to the scope of the unit for foremen.The Company fabricates steel production of standard quality atHarrisburg, Pennsylvania, presently employing 1,100 employees invarious job categories.Control and over-all supervision of all pro-duction operations is vested in the Company's vice president.Underhim, and in charge of the 12 operating departments, are the severaldepartment superintendents.Where a department is large, an assist-ant superintendent may share the superintendent's work.Under thesuperintendents in the several departments are 36 foremen in chargeof specific operations within the departments.Foremen are immediately responsible for the performance of workby production and maintenance employees working under them. Fore-men are paid on a salary basis or on an hourly basis, according topractice established in the respective departments where they mayserve.Production and maintenance employees are for the most parthourly paid or piece-work employees.Under certain conditions, fore-men may change work assignments within their departments; may2 After August 1945, as noted in Section IV, below, the Company's production opera-tions were curtailed, necessitating the reduction of the number of foremen from 134 to36 at the time of the hearing.Some foremen were dropped into non-supervisory categoriesof employment and thus became ineligible to retain their membership in the Union.3Matter of JonestLaughlin Steel Corporation, supra.*The Field Examiner reported that the Union submitted 129 authorization cards. Therewere approximately 134 employees in the unit proposed by the Union at the time of itsorganization among the Company's employees.There were,at the time of the hearing,36 employees in the appropriate unit. HARRISBURG STEEL CORPORATION167assign tardy employees to any minor work jobs under their control;may recommend transfers of employees to other departments; andmay scold, discipline, or temporarily lay off employees under them.Foremen approve "down time" for employees under them, thus mak-ing the Company's record of the amount of straight pay to which pieceworkers are entitled when their machines are not operating.Foremenhandle the initial stages of grievances of the men in their departments.They may submit suggestions for the betterment of the Company'soperations, as may other employees of the Company. Suggestionssubmitted by foremen have been the basis of rules incorporated inthe Company's handbook for employees.The Company's foremen whom the ITnion seeks to represent areproduction and maintenance foremen, including shipping foremen,stock foremen, and warehouse foremen.Leadermen, who the partiesagree should be excluded from the unit for foremen, are not super-visory employees within our definition of that term, and they arepresently part of the production and maintenance group representedby Local 1608 of the Steelworkers and covered by its contract withthe Company.The curtailment of production for war purposes reduced the numberof production and maintenance employees at the Company's plant from3,000 to 1,100 employees, and the number of foremen from 134 to 36:Before this reduction took place, the Company classified its 134 fore-men as general foremen, foremen, and assistant foremen, dependingupon the number of employees working under them and the degreeof responsibility imposed upon them.At the time of the hearing, theCompany's 36 foremen were all of one classification.The Union woulddescribe the unit appropriate for foremen as including "general fore-men, foremen, and assistant foremen."Since the Company now em-ploys one class of foremen and the record does not indicate that anychanges are imminent in the Company's operations, we will describethe unit for foremen in terms of existing circumstances. If, as a resultof this proceeding, the Union is certified as bargaining representativeof foremen, and any disagreement arises with respect to the unit place-ment of "general foremen" and "assistant foremen" who may thereafterbe hired, we will entertain a motion to clarify the scope of the unitfor foremen employed at the Company's plant.We find that production and maintenance foremen at the Company'splant, including shipping foremen, stock foremen, and warehouse fore-men, but excluding leadermen and all supervisory employees abovethe rank of foremen, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct. 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Harrisburg SteelCorporation, Harrisburg, Pennsylvania, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Fourth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations, amongemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byUnited Foremen, Local Industrial Union #1425 (CIO), for the pur-poses of collective bargaining.MR. GERARD D. REILLY, dissenting :For the reasons stated in my dissenting opinion inMatter of Jones &Laughlin Steel Corporation, Vesta-Shannopin Coal Division,5 I amconstrained to dissent from this decision.5 66 N L R B 386